708 N.W.2d 435 (2006)
474 Mich. 1053
Thomas L. ZUDER, Deceased, by Kristal Little, Plaintiff-Appellee,
v.
TAILORED BUILDING SYSTEMS, INC., Pioneer, Inc., and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 129163, COA No. 259733.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the June 15, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.